Citation Nr: 1102533	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or shown 
for many years thereafter, and bilateral hearing loss is not 
otherwise related to service.

2.  Tinnitus was not manifest during service and is not related 
to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2008, prior to 
the date of the issuance of the appealed July 2008 rating 
decision.  The Board further notes that this letter also notified 
the Veteran that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations in April 
and November 2008 that were fully adequate for the purposes of 
determining the etiology and nature of the claimed hearing loss 
and tinnitus disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 
3.309.  

With hearing loss claims VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Background

Initially, the Veteran contends that he sustained bilateral 
hearing loss and tinnitus as a result of acoustic trauma from 
weapons fire under exercise conditions during his period of 
active service.

The Board acknowledges that the Veteran's DD214 shows that the 
Veteran's military occupational specialty (MOS) was that of light 
weapons infantryman, however, that record also indicates that the 
Veteran did not have any combat or overseas service.  

Service treatment records are silent as to complaints, findings, 
or diagnosis of any hearing loss or tinnitus.  The Veteran's 
separation examination shows that the Veteran's hearing did 
undergo a threshold shift from induction to separation, however, 
his hearing remained within normal limits at that time.  

Post service, the Veteran was afforded a VA audiological 
examination in April 2008.  The Veteran reported he was exposed 
to non-combat weapon fire and aircraft noise during his military 
service.  Additionally, he reported post-service occupational 
noise exposure as a commercial carpenter, and recreational noise 
exposure from hunting, power tools, and motorcycles.  The Veteran 
stated that his parents and siblings all have hearing loss.  The 
Veteran further reported that he experienced periodic tinnitus 
daily, which he stated is also related to the weapons fire 
exposure in service.  The Veteran was diagnosed with bilateral 
low to high frequency hearing loss with good word recognition 
ability.  The examiner opined that hearing loss and tinnitus were 
not caused by or a result of acoustic trauma.  It was the 
examiner's opinion that the Veteran's current audiogram reveals a 
mild to high frequency hearing loss with marginal hearing loss in 
the low frequencies and that this data is more likely than not 
attributed to familial hearing loss.  The hearing loss was not 
attributed to the exposure to high risk noise in service 
considering the Veteran's hearing was within normal limits 
bilaterally at the time of separation.  

The Veteran submitted an August 2008 private audiological 
evaluation.  The examiner reported that the Veteran gave a 
history of military noise exposure due to infantry and aircraft 
noise, it was noted that the Veteran was never in combat.  The 
examiner noted that entrance and exit exams from the military 
showed hearing to be normal, with note of a threshold shift 
between exams.  Post service employment in construction was 
noted.  Upon examination a mild to moderate notched bilateral 
sensorineural hearing loss was noted, with good word recognition.  
The examiner provided the opinion that the Veteran's hearing loss 
and tinnitus were related to his military noise exposure.  The 
examiner reasoned that although the Veteran's audiograms 
indicated normal hearing, it is documented in the histopathology 
literature that outer hair cell damage in the cochlea occurs 
prior to an individual showing a threshold shift, and therefore 
it is more likely than not that the Veteran's hearing loss and 
tinnitus are related to his military noise exposure and it may 
have worsened as a civilian.  

The Veteran was afforded an additional VA audiological 
examination in November 2008.  The Veteran reported the same 
history as at the previous examination, with the additional 
history of several ear infections as a child.  The Veteran also 
reported the same symptoms of intermittent daily tinnitus.  

Upon examination, the Veteran's history of intermittent bilateral 
tinnitus was noted, but the date or circumstances of the onset 
was uncertain.  Audiological testing revealed normal to mild 
sensorineural bilateral hearing loss.  The examiner opined that 
bilateral hearing loss and tinnitus were less likely than not 
caused by or a result of acoustic trauma during military service.  
The examiner explained that both the entrance and discharge 
examinations showed the Veteran's hearing to be within normal 
limits bilaterally, and that while a threshold shift did occur 
between the examinations, the Veteran's hearing was still 
functionally normal upon leaving the military and after exposure 
to high risk in service noise.  The examiner further stated that 
the available anatomical and physiological evidence suggested 
that delayed post exposure noise induced hearing loss is not 
likely.  Therefore the hearing loss configuration seen on the 
Veteran's present audiogram is more likely than not attributable 
to familial hearing loss, as the Veteran reported that several 
family members have hearing loss.  Additionally, the data also 
did not support a claim for tinnitus associated with military 
acoustic trauma.  

IV.  Analysis

After consideration of all the evidence, the Board finds that 
service connection for bilateral hearing loss and tinnitus is not 
warranted.  The Board notes that while the separation examination 
does indicate a threshold shift, this shift is still within the 
range of normal hearing. 

The Veteran contends that his hearing loss and tinnitus are 
related to active service.  The Board notes that there are 
medical opinions both in support of the Veteran's contentions and 
against them.  In evaluating medical opinions, the Board may 
place greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board finds that the April and November 2008 VA medical 
examinations and opinions are more probative than the August 2008 
private evaluation.  The VA examiners provided opinions related 
to all of the evidence available, including military history, 
pre-service noise exposure, post-service noise exposure, and 
family history.  The opinions offered explanations evaluating all 
possible aspects and likelihood of development of the Veteran's 
hearing loss  The August 2008 private evaluation does not discuss 
the Veteran's significant family history and ignores any post 
service noise exposure and possible acoustic trauma, it simply 
contributes the Veteran's hearing loss and tinnitus to his 
service without regard to other factors.    

The Board acknowledges that the Veteran contends his current 
hearing loss and tinnitus are related to service.  While the 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to discuss his current symptoms, 
Layno v. Brown, 6 Vet. App. 465 (1994), as a layperson he is not 
competent to diagnose a sensorineural hearing loss, or state that 
any hearing loss within the first year after service was so 
severely disabling that it met the minimum requirements of 38 
C.F.R. § 3.385 (2009).

Thus, as the preponderance of the evidence is against a finding 
that the Veteran's hearing loss and tinnitus are related to 
active service, the claims must be denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


